Citation Nr: 0208957	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for a psychiatric 
disorder characterized as "nerves."


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from an October 1943 to April 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied service connection for COPD 
and a June 1999 rating decision of the same RO that denied 
service connection for malaria and "nerves." 


FINDINGS OF FACT

1.  COPD is unrelated to service.

2.  COPD was not caused by cigarette smoking in service.  

3.  The veteran was not nicotine addicted in service.  

4.  The veteran does not suffer from malaria. 

5.  A psychiatric disorder is unrelated to service.  


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001). 

2.  Malaria was not incurred in or aggravated in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).

3.  A psychiatric disorder was not incurred in or aggravated 
in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

COPD

The Board observes that the General Counsel has previously 
addressed the issue of entitlement to service connection for 
a disorder secondary to smoking in service. Pursuant to 
provisions applicable to claims, such as this one, filed 
prior to June 9, 1998, nicotine dependence may be treated as 
a disease for which service connection may be granted.  See 
USB Letter 20-97-14 (Jul. 24, 1997); see also 38 U.S.C.A. 
1103.  Also, service connection may be granted for a tobacco-
related disability on the basis that the disability is 
secondary to nicotine dependence that arose from a veteran's 
tobacco use during service.  VAOPGCPREC 19-97 (May 13, 1997).  
A determination as to whether service connection is warranted 
for a disability or death attributable to tobacco use 
subsequent to military service depends upon whether post-
service tobacco use resulted from nicotine dependence arising 
in service, and therefore is secondarily service-connected 
pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 19-97 at 3.  
This determination depends upon whether the veteran acquired 
a dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of a 
disability resulting from the use of tobacco products by the 
veteran.  If each of these questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  Id. at 5.  If it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must determine whether the post-
service usage of tobacco products was the proximate cause of 
the disability or death upon which the claim is predicated.  
Id. at 6, 7.  See also VAOPGPREC 2-93 (Jan. 13, 1993).

The Board observes that in 1998, Pub. L. No. 105-206  added 
section 38 U.S.C.A. § 1103, which provides that disability 
and death will not be service-connected on the basis of 
tobacco use.  The statutory change has been implemented by 
38 C.F.R. §§  3.300 and 3.310.  The change, however, applies 
only to claims filed on or after June 10, 1998.  See 66 Fed. 
Reg. 18198, 7807-09 (April 6, 2001); VBA Fast Letter 01-30.  
The claim in question was filed prior to that date, and, 
therefore, is not subject to the limitation in question.  

The veteran maintains that he suffers from COPD as a result 
of cigarette smoking that began in service.  An April 1999 
statement from a private physician reflects that the veteran 
suffers from advanced chronic obstructive pulmonary disease; 
that the veteran had a past history of heavy smoking; and 
that cigarette smoking was the primary cause of the veteran's 
lung disease.  The veteran has also submitted a number of lay 
statements wherein individuals have indicated that the 
veteran did not smoke before entering the Navy.  A statement 
from the veteran's wife indicates that the veteran began 
smoking while in the Navy. 

The veteran does not contend that lung disease was present in 
service, and service medical records contain no reference to 
lung disease.  The earliest reference to lung disease 
consists of entries dated in 1991; thus, the Board finds that 
lung disease was not present until many years after service.  

Although the veteran contends that he began smoking while in 
service and that lung disease is secondary thereto, service 
medical records, contain no reference to cigarette smoking.  
The veteran has supported his claim with lay statement 
wherein individuals have indicated that the veteran did not 
smoke prior to service; however, the individuals do not 
indicate therein that the veteran began smoking while in 
service.  The veteran has also submitted a statement signed 
by his wife that suggests the veteran began smoking while in 
service; however, the veteran's wife therein does not 
indicate that she witnessed the events in question or even 
that she knew the veteran at the time.  A history of smoking 
in service is not documented in any official records, and the 
statements in question, generated many years after service, 
in connection with the veteran's claim for benefits, offer a 
poor basis upon which to conclude that the veteran, in fact, 
did smoke in service.  The veteran's history of smoking, 
thus, remains unverified.  

The Board, however, need not determine whether the veteran 
actually smoked in service in order to resolve the veteran's 
claim for benefits; the April 1999 opinion does not 
specifically link current lung disease to smoking that 
occurred during service, indicating only that the veteran had 
a history of heavy smoking, without specifying when the 
smoking occurred.  That opinion also does not indicate that 
the veteran is nicotine-addicted, let alone that he was 
nicotine-addicted in service or that lung disease is 
etiologically related to a nicotine addiction acquired in 
service.  The clams file, furthermore, contains no medical 
opinion either that cigarette smoking in service caused a 
current lung disorder or that nicotine addiction acquired in 
service led to smoking after service that caused a lung 
disorder. 

The Board finds, therefore, that COPD is unrelated to 
service.  The Board finds, in particular, that COPD was not 
caused by cigarette smoking in service and that the veteran 
was not nicotine addicted in service.  Because COPD is 
unrelated to service, service connection for that disorder is 
unwarranted.  The evidence does not indicate that COPD may be 
related to service, and, therefore, further evaluation is 
also unwarranted.  

Malaria

The veteran contends that he suffers from residuals of 
malaria that he developed during active service.  Neither 
service medical records nor post-service medical records 
document the presence of malaria or the residuals thereof.  
Although the veteran has asserted that he suffers from the 
residuals of malaria, he is not competent to offer a 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Without competent medical evidence of malaria, the 
Board concludes that there can be no legitimate claim for 
service connection for the residuals of that disease.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Psychiatric Disorder

Service medical records document that in 1944, the veteran 
sought treatment for a "nervous spell" that included heart 
palpitations and constriction of the throat.  That entry 
indicates that the veteran was physically sound, and that his 
distress was brought on by sheer nervousness.  Service 
medical records contain no other reference to any psychiatric 
abnormality, and a separation examination in April 1946 
revealed the veteran's psychiatric condition to be normal.  

A September 1985 discharge report notes a history of anxiety 
reaction, as does a discharge report that documents 
hospitalization at a VA facility from February to March 1986; 
neither of those reports reflects when the actual diagnosis 
was made or suggests that the veteran experienced any 
residuals or ongoing disorder related to the earlier history.  
A more recent March 1999 entry sets forth a number of 
diagnoses, including anxiety disorder.  

There is no medical opinion relating the current diagnosis of 
anxiety disorder to service.  The earliest reference to a 
history of anxiety reaction does not appear in post-service 
medical records until 1985, approximately 40 years after the 
veteran's separation from service.  There is no continuity of 
symptomatology or any medical evidence linking the current 
disorder to service.  The Board finds that the evidence fails 
to indicate that a current psychiatric disorder may be 
related to service.  The Board finds, therefore, not only 
that a current psychiatric disorder is unrelated to service, 
but that an examination to further develop that issue is 
unwarranted.  

VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO did not have the benefit of the VCAA.  The Board 
finds, however, that VA's duties have been fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statements of the case of and the 
supplemental statement of the case the type of evidence 
needed to substantiate his claim.  Furthermore, VA has 
obtained all pertinent evidence identified by the appellant.  
The appellant has not identified any evidence that could not 
be obtained, and, thus, there is no duty to notify the 
appellant of evidence that VA was unable to obtain.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  No examination is 
needed in order to resolve the issues before the Board, and, 
therefore, no additional examination is warranted. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the appellant in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.


ORDER

The appeal is denied.  



		
	C. P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

